DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/17/2020, 12/22/2020, 12/28/2020 & 01/06/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 17/124,534 (reference application) and over claims 1-7 of copending Application No. 17/122,015 (reference application). Although the claims at issue are not identical, they this instant application is broader in scope than the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 11-12 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeshi et al. (herein after will be referred to as Takeshi) (JP 2015058152A).

Regarding claim 1, Takeshi discloses an illumination optical system comprising: 
a light source; a deflecting element that deflects light from the light source; and a light guide lens group that comprises at least one lens and that guides the light deflected by the deflecting element to an input end of a light guide member, wherein the deflecting element changes a deflection angle of the light by deflecting the light input to the deflecting element so as to change an incidence angle of the light entering the input end.  [See Takeshi [Fig. 9] Light source (2b), Galvo mirror (2c), lens group (200a-200d), optical fibers having an input end (210a-210d)).]

Regarding claim 2, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 2.

Regarding claim 3, Takeshi discloses the system of claim 1.  Furthermore, Takeshi discloses
wherein the deflecting element changes the deflection angle over time.  [See Takeshi [Fig. 9] Galvo Mirror (2C) controls angle/input to a plurality of fiber input ends.]

Regarding claim 4, see examiners rejection for claim 3 which is analogous and applicable for the rejection of claim 4.

Regarding claim 5, Takeshi discloses the system of claim 1.  Furthermore, Takeshi discloses
wherein the deflecting element is capable of changing the deflection angle among three or more angles. [See Takeshi [Fig. 9] Galvo Mirror (2C) changes angle at least 4 times.]

Regarding claim 6, see examiners rejection for claim 5 which is analogous and applicable for the rejection of claim 6.

wherein the deflecting element is a galvanometer mirror disposed on an optical axis of the light from the light source.  [See Takeshi [Fig. 9] Galvo Mirror (2C) and Light source (2b).]

Regarding claim 12, see examiners rejection for claim 11 which is analogous and applicable for the rejection of claim 12.


Regarding claim 17, Takeshi discloses the system of claim 1.  Furthermore, Takeshi discloses
wherein the light source changes a quantity of light emitted therefrom in accordance with the deflection angle of the light deflected by the deflecting element.  [See Takeshi [0066] The processing unit causes the irradiation light spot size to be emitted based on the contents of control for the galvano mirror.]

Regarding claim 18, see examiners rejection for claim 17 which is analogous and applicable for the rejection of claim 18.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi (JP 2015058152A) in view of Ishihara et al. (herein after will be referred to as Ishihara) (US 20040247268).

Regarding claim 7, Takeshi discloses the system of claim 1.  Furthermore, Takeshi does not explicitly disclose
wherein the deflecting element is capable of changing the deflection angle in a continuous fashion.  
However, Ishihara does disclose
wherein the deflecting element is capable of changing the deflection angle in a continuous fashion.  [See Ishihara [0069] Scanning period for a scan mirror to repetitively scan.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Takeshi to add the teachings of Ishihara, to continuously scan the scanning mirror in order to obtain a proper microscopic image.



Regarding claim 13, Takeshi discloses the system of claim 1.  Furthermore, Takeshi does not explicitly disclose
further comprising: a collimator lens group that comprises at least one lens and that is disposed between the light source and the deflecting element, wherein the collimator lens group substantially collimates the light from the light source.  
However, Ishihara does disclose
further comprising: a collimator lens group that comprises at least one lens and that is disposed between the light source and the deflecting element, wherein the collimator lens group substantially collimates the light from the light source.  [See Ishihara [Fig. 2] Collimator lens (21) between light source (20) and scanning mirrors (24a-24b).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Takeshi to add the teachings of Ishihara, in order to incorporate obvious optics such as a collimator lens when dealing with a laser/fiber bundle such that the optical rays are appropriately controlled.

Regarding claim 14, see examiners rejection for claim 13 which is analogous and applicable for the rejection of claim 14.

s 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi (JP 2015058152A) in view of Ishihara et al. (herein after will be referred to as Ishihara ‘340) (US 20050267430).

Regarding claim 9, Takeshi discloses the system of claim 1.  Furthermore, Takeshi does not explicitly disclose
further comprising: a focusing lens group that comprises at least one lens and that is disposed between the light source and the deflecting element, wherein the focusing lens group forms an image of the light source by focusing the light from the light source, and wherein the deflecting element is disposed near the image of the light source and deflects the light focused by the focusing lens group.
However, Ishihara does disclose
further comprising: a focusing lens group that comprises at least one lens and that is disposed between the light source and the deflecting element, wherein the focusing lens group forms an image of the light source by focusing the light from the light source, and wherein the deflecting element is disposed near the image of the light source and deflects the light focused by the focusing lens group.  [See Ishihara ‘340 [Fig. 22] Focus lens (74) disposed between light source (68) and scanning mirror (69).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Takeshi to add the teachings of Ishihara ‘340, in order to incorporate obvious optics such as a focus lens for focusing the optical rays such that the optical rays are appropriately controlled within an optical system.

Regarding claim 10, see examiners rejection for claim 9 which is analogous and applicable for the rejection of claim 10.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi (JP 2015058152A) in view of Mushika (US 20050068599).

Regarding claim 15, Takeshi discloses the system of claim 1.  Furthermore, Takeshi does not explicitly disclose
wherein the deflecting element is a MEMS mirror device that comprises a plurality of micromirrors and in which an angle of each of the plurality of micromirrors is adjustable.
However, Mushika does disclose
wherein the deflecting element is a MEMS mirror device that comprises a plurality of micromirrors and in which an angle of each of the plurality of micromirrors is adjustable.  [See Mushika [Abstract] An array of micro-mirrors to be controlled.  Also, see Fig. 3A.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Takeshi to add the teachings of Mushika, in order to perform a simple substitution of mirrors without unexpected results.

Regarding claim 16, see examiners rejection for claim 15 which is analogous and applicable for the rejection of claim 16.
s 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi (JP 2015058152A) in view of Sangu (US 20190286228).

Regarding claim 19, Takeshi discloses an endoscope system comprising: 
a light guide member that comprises an input end and an output end, that optically guides light entering the input end, and that outputs the light from the output end; [See Takeshi [Fig. 9] Fiber (210).]
the illumination optical system according to claim 1; [See examiners rejection for claim 1.]
an imaging optical system that comprises an image sensor and that is configured to acquire an image of a subject illuminated with the light output from the output end of the illumination optical system; and [See Takeshi [Fig. 9] OCT imaging device.]
Takeshi does not explicitly disclose
a controller configured to control at least one of the deflecting element and the light source, wherein the controller is configured to control at least one of a deflection angle of the light deflected by the deflecting element and a quantity of light emitted from the light source based on the image of the subject acquired by the imaging optical system.  
However, Sangu does disclose
a controller configured to control at least one of the deflecting element and the light source, wherein the controller is configured to control at least one of a deflection angle of the light deflected by the deflecting element and a quantity of [See Sangu [0111] Controlling the deflection angle of the scanning mirror and light emission of the laser light source based on captured image data.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Takeshi to add the teachings of Sangu, in order to automate the control of the light source emission via image results (it appears it Takeshi para. 0120 that the user specifies the spot size applied).  The boards have determined in the MPEP that automating a manual process is obvious.

Regarding claim 20, see examiners rejection for claim 19 which is analogous and applicable for the rejection of claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242. The examiner can normally be reached Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES T BOYLAN/Primary Examiner, Art Unit 2486